Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 1 of 27 PageID #: 1014



 United States District Court
 The Eastern District of New York
 ------------------------------------------------------------------X
   CAPITAL 7 FUNDING,

                             Plaintiff,                                ANSWER TO SECOND
                                                                       AMENDED COMPLAINT
           -against-

  WINGFIELD CAPITAL CORPORATION,

                             Corporate Defendant,
                                         Docket No.:
                                         17-CV-2374(RRM)(ST)
  BURGIS SETHNA, A/K/A SETH BURGESS, HEATH
  WAGENHEIM, JOSEPH RABITO, DAMIAN LALJIE
  A/K/A DAMIAN LALTIE, AND JOHN DOES 1
  THROUGH15,

                              IndividualDefendants.
 ------------------------------------------------------------------X

         Defendants, Wingfield Capital Corporation, Burgis Sethna, a/k/a Seth Burgess, and

 Heath Wagenheim by their attorneys, Metcalf & Metcalf, P.C., as and for its Answer to the

 Second Amended Complaint (hereafter referred to as “Complaint”), herein alleges as follows:

                           I. ANSWER TO NATURE OF THE ACTION

         1.     Denies each and every allegation set forth in paragraph 1 of the complaint.

         2.     Denies each and every allegation set forth in paragraph 2 of the complaint.

         3.     Denies any knowledge or information sufficient to form a belief as to the allegations

                set forth in paragraph 3 of the complaint, except to the allegations set forth in

                paragraph 3 that state “the Defendants intended to use 3 Leaf as a vehicle from which

                to siphon money for their personal use, using Plaintiff’s initial investment in 3 Leaf

                as seed capital for their fraudulentscheme” the Defendants deny these allegations.

         4.     Denies each and every allegation set forth in paragraph 4 of the complaint.

         5.     Denies each and every allegation set forth in paragraph 5 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 2 of 27 PageID #: 1015



       6.    Denies each and every allegation set forth in paragraph 6 of the complaint.

       7.    Denies each and every allegation set forth in paragraph 7 of the complaint.

       8.    Denies each and every allegation set forth in paragraph 8 of the complaint.

       9.    Denies each and every allegation set forth in paragraph 9 of the complaint.

                             II. ANSWER TO THE PARTIES

       10.   Admits the allegations made in paragraph 10 of the complaint.

       11.   Admits the allegations made in first sentence of paragraph 11 of the complaint, and

             deny the allegations set forth in the second sentence of paragraph 11.

       12.   Admits the allegations made in paragraph 12 of the complaint.

       13.   Admits the allegations made in paragraph 13 of the complaint.

       14.   Admits the allegations made in paragraph 14 of the complaint, and deny the

             allegations set forth in the second sentence of paragraph 14.

       15.   Denies any knowledge or information sufficient to form a belief as to the allegations

             set forth in paragraph 15 of the complaint.

       16.   Denies any knowledge or information sufficient to form a belief as to the allegations

             set forth in paragraph 16 of the complaint.

       17.   Denies any knowledge or information sufficient to form a belief as to the allegations

             set forth in paragraph 17 of the complaint.

       18.   Denies each and every allegation set forth in paragraph 18 of the complaint.

      III. ANSWER TO JURISDICTION, VENUE AND STATUTE OF LIMITATIONS

       19.   Denies knowledge or information sufficient to form a belief as to the law and facts of

             the allegations set forth in paragraph 19 of the Complaint.

       20.   Denies knowledge or information sufficient to form a belief as to the law and facts of

             the allegations set forth in paragraph 20 of the Complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 3 of 27 PageID #: 1016



       21.   Denies knowledge or information sufficient to form a belief as to the law and facts of

             the allegations set forth in paragraph 21 of the Complaint.

                      IV. ANSWER FOR FACTUAL BASIS FOR CLAIMS

 1. ANSWER TO BACKGROUND

       22.   Denies knowledge or information sufficient to form a belief as to the law and facts of

             the allegations set forth in paragraph 22 of the Complaint.

 2. ANSWER TO THE INCORPORATION OF THE 3 LEAF JOINT VENTURE

       23.   Denies each and every allegation set forth in paragraph 23 of the complaint.

       24.   Denies each and every allegation set forth in paragraph 24 of the complaint.

       25.   Denies each and every allegation set forth in paragraph 25 of the complaint.

 3. ANSWER TO THE INTEDNDED OPERATION OF 3 LEAF

       26.   Denies each and every allegation set forth in paragraph 26 of the complaint.

       27.   Denies each and every allegation set forth in paragraph 27 of the complaint.

       28.   Denies each and every allegation set forth in paragraph 28 of the complaint.

       29.   Denies each and every allegation set forth in paragraph 29 of the complaint.

       30.   Denies each and every allegation set forth in paragraph 30 of the complaint.

       31.   Denies each and every allegation set forth in paragraph 31 of the complaint.

       32.   Denies each and every allegation set forth in paragraph 32 of the complaint.

       33.   Denies each and every allegation set forth in paragraph 33 of the complaint.

       34.   Denies each and every allegation set forth in paragraph 34 of the complaint.

 4. ANSWER TO AN OVERVIEW OF DEFENDANT’S FRAUDLENT SCHEME

       35.   Denies each and every allegation set forth in paragraph 35 of the complaint.

       36.   Denies each and every allegation set forth in paragraph 36 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 4 of 27 PageID #: 1017



       37.   Denies knowledge or information sufficient to form a belief as to the law and facts of

             the allegations set forth in paragraph 37 of the Complaint.

       38.   Denies each and every allegation set forth in paragraph 38 of the complaint.

       39.   Denies each and every allegation set forth in paragraph 39 of the complaint.

       40.   Denies each and every allegation set forth in paragraph 40 of the complaint.

       41.   Denies each and every allegation set forth in paragraph 41 of the complaint.

       42.   Denies each and every allegation set forth in paragraph 42 of the complaint.

       43.   Denies each and every allegation set forth in paragraph 43 of the complaint.

       44.   Denies each and every allegation set forth in paragraph 44 of the complaint.

       45.   Denies each and every allegation set forth in paragraph 45 of the complaint.

       46.   Denies each and every allegation set forth in paragraph 46 of the complaint.

       47.   Denies each and every allegation set forth in paragraph 47 of the complaint.

       48.   Denies each and every allegation set forth in paragraph 48 of the complaint.

       49.   Denies each and every allegation set forth in paragraph 49 of the complaint.

       50.   Denies each and every allegation set forth in paragraph 50 of the complaint.

       51.   Denies each and every allegation set forth in paragraph 51 of the complaint.

       52.   Denies each and every allegation set forth in paragraph 52 of the complaint.

       53.   Denies each and every allegation set forth in paragraph 53 of the complaint.

       54.   Denies each and every allegation set forth in paragraph 54 of the complaint.

       55.   Denies each and every allegation set forth in paragraph 55 of the complaint.

       56.   Denies each and every allegation set forth in paragraph 56 of the complaint.

       57.   Denies each and every allegation set forth in paragraph 57 of the complaint.

       58.   Denies each and every allegation set forth in paragraph 58 of the complaint.

       59.   Denies each and every allegation set forth in paragraph 59 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 5 of 27 PageID #: 1018



 5. ANSWER TO DEFENDANTS’ VIOLATION OF THE RICO ACT

       60.   Denies each and every allegation set forth in paragraph 60 of the complaint.

       61.   Denies each and every allegation set forth in paragraph 61 of the complaint.

       62.   Denies each and every allegation set forth in paragraph 62 of the complaint.

       63.   Denies each and every allegation set forth in paragraph 63 of the complaint.

       64.   Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 64 of the Complaint.

       65.   Denies each and every allegation set forth in paragraph 65 of the complaint.

       66.   Denies each and every allegation set forth in paragraph 66 of the complaint.

       67.   Denies each and every allegation set forth in paragraph 67 of the complaint.

       68.   Denies each and every allegation set forth in paragraph 68 of the complaint.

       69.   Denies each and every allegation set forth in paragraph 69 of the complaint.

       70.   Denies each and every allegation set forth in paragraph 70 of the complaint.

       71.   Denies each and every allegation set forth in paragraph 71 of the complaint.

       72.   Denies each and every allegation set forth in paragraph 72 of the complaint.

       73.   Denies each and every allegation set forth in paragraph 73 of the complaint.

       74.   Denies each and every allegation set forth in paragraph 74 of the complaint.

       75.   Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 75 of the Complaint.

       76.   Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 76 of the Complaint.

       77.   Denies each and every allegation set forth in paragraph 77 of the complaint.

       78.   Denies each and every allegation set forth in paragraph 78 of the complaint.

       79.   Denies each and every allegation set forth in paragraph 79 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 6 of 27 PageID #: 1019



       80.   Denies each and every allegation set forth in paragraph 80 of the complaint.

       81.   Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 76 of the Complaint.

       82.   Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 82 of the Complaint.

       83.   Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 83 of the Complaint.

       84.   Denies each and every allegation set forth in paragraph 84 of the complaint.

       85.   Denies each and every allegation set forth in paragraph 85 of the complaint.

       86.   Denies each and every allegation set forth in paragraph 86 of the complaint.

 6. ANSWER TO DEFENDANT’S SPECIFIC SHAM TRANSACTIONS AND PATTERN
 OF RACKETEERING ACTIVITY.

       87.   Denies each and every allegation set forth in paragraph 87 of the complaint.

       88.   Denies each and every allegation set forth in paragraph 88 of the complaint.

       89.   Denies each and every allegation set forth in paragraph 89 of the complaint.

       90.   Denies each and every allegation set forth in paragraph 90 of the complaint.

       91.   Denies each and every allegation set forth in paragraph 91 of the complaint.

       92.   Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 92 of the Complaint.

       93.   Denies each and every allegation set forth in paragraph 93 of the complaint.

       94.   Denies each and every allegation set forth in paragraph 94 of the complaint.

       95.   Denies each and every allegation set forth in paragraph 95 of the complaint.

       96.   Denies each and every allegation set forth in paragraph 96 of the complaint.

       97.   Denies each and every allegation set forth in paragraph 97 of the complaint.

       98.   Denies each and every allegation set forth in paragraph 98 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 7 of 27 PageID #: 1020



       99.   Denies each and every allegation set forth in paragraph 99 of the complaint.

       100. Denies each and every allegation set forth in paragraph 100 of the complaint.

       101. Denies each and every allegation set forth in paragraph 101 of the complaint.

       102. Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 102 of the Complaint.

       103. Denies each and every allegation set forth in paragraph 103 of the complaint.

       104. Denies each and every allegation set forth in paragraph 104 of the complaint.

       105. Denies each and every allegation set forth in paragraph 105 of the complaint.

       106. Denies each and every allegation set forth in paragraph 106 of the complaint.

       107. Denies each and every allegation set forth in paragraph 107 of the complaint.

       108. Denies each and every allegation set forth in paragraph 108 of the complaint.

       109. Denies each and every allegation set forth in paragraph 109 of the complaint.

       110. Denies each and every allegation set forth in paragraph 110 of the complaint.

       111. Denies each and every allegation set forth in paragraph 111 of the complaint.

       112. Denies each and every allegation set forth in paragraph 112 of the complaint.

       113. Denies each and every allegation set forth in paragraph 113 of the complaint.

       114. Denies each and every allegation set forth in paragraph 114 of the complaint.

       115. Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 115 of the Complaint.

       116. Denies each and every allegation set forth in paragraph 116 of the complaint.

       117. Denies each and every allegation set forth in paragraph 117 of the complaint.

       118. Denies each and every allegation set forth in paragraph 118 of the complaint.

       119. Denies each and every allegation set forth in paragraph 119 of the complaint.

       120. Denies each and every allegation set forth in paragraph 120 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 8 of 27 PageID #: 1021



       121. Denies each and every allegation set forth in paragraph 121 of the complaint.

       122. Denies each and every allegation set forth in paragraph 122 of the complaint.

       123. Denies each and every allegation set forth in paragraph 123 of the complaint.

       124. Denies each and every allegation set forth in paragraph 124 of the complaint.

       125. Denies each and every allegation set forth in paragraph 125 of the complaint.

       126. Denies each and every allegation set forth in paragraph 126 of the complaint.

       127. Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 127 of the Complaint.

       128. Denies each and every allegation set forth in paragraph 128 of the complaint.

       129. Denies each and every allegation set forth in paragraph 129 of the complaint.

       130. Denies each and every allegation set forth in paragraph 130 of the complaint.

       131. Denies each and every allegation set forth in paragraph 131 of the complaint.

       132. Denies each and every allegation set forth in paragraph 132 of the complaint.

       133. Denies each and every allegation set forth in paragraph 133 of the complaint.

       134. Denies each and every allegation set forth in paragraph 134 of the complaint.

       135. Denies each and every allegation set forth in paragraph 135 of the complaint.

       136. Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 136 of the Complaint.

       137. Denies each and every allegation set forth in paragraph 137 of the complaint.

       138. Denies each and every allegation set forth in paragraph 138 of the complaint.

       139. Denies each and every allegation set forth in paragraph 139 of the complaint.

       140. Denies each and every allegation set forth in paragraph 140 of the complaint.

       141. Denies each and every allegation set forth in paragraph 141 of the complaint.

       142. Denies each and every allegation set forth in paragraph 142 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 9 of 27 PageID #: 1022



       143. Denies each and every allegation set forth in paragraph 143 of the complaint.

       144. Denies each and every allegation set forth in paragraph 144 of the complaint.

       145. Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 145 of the Complaint.

       146. Denies each and every allegation set forth in paragraph 146 of the complaint.

       147. Denies each and every allegation set forth in paragraph 147 of the complaint.

       148. Denies each and every allegation set forth in paragraph 148 of the complaint.

       149. Denies each and every allegation set forth in paragraph 149 of the complaint.

       150. Denies each and every allegation set forth in paragraph 150 of the complaint.

       151. Denies each and every allegation set forth in paragraph 151 of the complaint.

       152. Denies each and every allegation set forth in paragraph 152 of the complaint.

       153. Denies each and every allegation set forth in paragraph 153 of the complaint.

       154. Denies each and every allegation set forth in paragraph 154 of the complaint.

       155. Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 155 of the Complaint.

       156. Denies knowledge or information sufficient to form a belief as to facts of the

             allegations set forth in paragraph 156 of the Complaint.

       157. Denies each and every allegation set forth in paragraph 157 of the complaint.

       158. Denies each and every allegation set forth in paragraph 158 of the complaint.

       159. Denies each and every allegation set forth in paragraph 159 of the complaint.

       160. Denies each and every allegation set forth in paragraph 160 of the complaint.

       161. Denies each and every allegation set forth in paragraph 161 of the complaint.

       162. Denies each and every allegation set forth in paragraph 162 of the complaint.

       163. Denies each and every allegation set forth in paragraph 163 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 10 of 27 PageID #: 1023



        164. Denies each and every allegation set forth in paragraph 164 of the complaint.

        165. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 165 of the Complaint.

        166. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 166 of the Complaint.

        167. Denies each and every allegation set forth in paragraph 167 of the complaint.

        168. Denies each and every allegation set forth in paragraph 168 of the complaint.

        169. Denies each and every allegation set forth in paragraph 169 of the complaint.

        170. Denies each and every allegation set forth in paragraph 170 of the complaint.

        171. Denies each and every allegation set forth in paragraph 171 of the complaint.

        172. Denies each and every allegation set forth in paragraph 172 of the complaint.

        173. Denies each and every allegation set forth in paragraph 173 of the complaint.

        174. Denies each and every allegation set forth in paragraph 174 of the complaint.

        175. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 175 of the Complaint.

        176. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 176 of the Complaint.

        177. Denies each and every allegation set forth in paragraph 177 of the complaint.

        178. Denies each and every allegation set forth in paragraph 178 of the complaint.

        179. Denies each and every allegation set forth in paragraph 179 of the complaint.

        180. Denies each and every allegation set forth in paragraph 180 of the complaint.

        181. Denies each and every allegation set forth in paragraph 181 of the complaint.

        182. Denies each and every allegation set forth in paragraph 182 of the complaint.

        183. Denies each and every allegation set forth in paragraph 183 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 11 of 27 PageID #: 1024



        184. Denies each and every allegation set forth in paragraph 184 of the complaint.

        185. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 185 of the Complaint.

        186. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 186 of the Complaint.

        187. Denies each and every allegation set forth in paragraph 187 of the complaint.

        188. Denies each and every allegation set forth in paragraph 188 of the complaint.

        189. Denies each and every allegation set forth in paragraph 189 of the complaint.

        190. Denies each and every allegation set forth in paragraph 190 of the complaint.

        191. Denies each and every allegation set forth in paragraph 191 of the complaint.

        192. Denies each and every allegation set forth in paragraph 192 of the complaint.

        193. Denies each and every allegation set forth in paragraph 193 of the complaint.

        194. Denies each and every allegation set forth in paragraph 194 of the complaint.

        195. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 195 of the Complaint.

        196. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 196 of the Complaint.

        197. Denies each and every allegation set forth in paragraph 197 of the complaint.

        198. Denies each and every allegation set forth in paragraph 198 of the complaint.

        199. Denies each and every allegation set forth in paragraph 199 of the complaint.

        200. Denies each and every allegation set forth in paragraph 200 of the complaint.

        201. Denies each and every allegation set forth in paragraph 201 of the complaint.

        202. Denies each and every allegation set forth in paragraph 202 of the complaint.

        203. Denies each and every allegation set forth in paragraph 203 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 12 of 27 PageID #: 1025



        204. Denies each and every allegation set forth in paragraph 204 of the complaint.

        205. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 205 of the Complaint.

        206. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 206 of the Complaint.

        207. Denies each and every allegation set forth in paragraph 207 of the complaint.

        208. Denies each and every allegation set forth in paragraph 208 of the complaint.

        209. Denies each and every allegation set forth in paragraph 209 of the complaint.

        210. Denies each and every allegation set forth in paragraph 210 of the complaint.

        211. Denies each and every allegation set forth in paragraph 211 of the complaint.

        212. Denies each and every allegation set forth in paragraph 212 of the complaint.

        213. Denies each and every allegation set forth in paragraph 213 of the complaint.

        214. Denies each and every allegation set forth in paragraph 214 of the complaint.

        215. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 215 of the Complaint.

        216. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 216 of the Complaint.

        217. Denies each and every allegation set forth in paragraph 217 of the complaint.

        218. Denies each and every allegation set forth in paragraph 218 of the complaint.

        219. Denies each and every allegation set forth in paragraph 219 of the complaint.

        220. Denies each and every allegation set forth in paragraph 220 of the complaint.

        221. Denies each and every allegation set forth in paragraph 221 of the complaint.

        222. Denies each and every allegation set forth in paragraph 222 of the complaint.

        223. Denies each and every allegation set forth in paragraph 223 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 13 of 27 PageID #: 1026



        224. Denies each and every allegation set forth in paragraph 224 of the complaint.

        225. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 225 of the Complaint.

        226. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 226 of the Complaint.

        227. Denies each and every allegation set forth in paragraph 227 of the complaint.

        228. Denies each and every allegation set forth in paragraph 228 of the complaint.

        229. Denies each and every allegation set forth in paragraph 229 of the complaint.

        230. Denies each and every allegation set forth in paragraph 230 of the complaint.

        231. Denies each and every allegation set forth in paragraph 231 of the complaint.

        232. Denies each and every allegation set forth in paragraph 232 of the complaint.

        233. Denies each and every allegation set forth in paragraph 233 of the complaint.

        234. Denies each and every allegation set forth in paragraph 234 of the complaint.

        235. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 235 of the Complaint.

        236. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 236 of the Complaint.

        237. Denies each and every allegation set forth in paragraph 237 of the complaint.

        238. Denies each and every allegation set forth in paragraph 238 of the complaint.

        239. Denies each and every allegation set forth in paragraph 239 of the complaint.

        240. Denies each and every allegation set forth in paragraph 240 of the complaint.

        241. Denies each and every allegation set forth in paragraph 2241 of the complaint.

        242. Denies each and every allegation set forth in paragraph 242 of the complaint.

        243. Denies each and every allegation set forth in paragraph 243 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 14 of 27 PageID #: 1027



        244. Denies each and every allegation set forth in paragraph 244 of the complaint.

        245. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 245 of the Complaint.

        246. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 246 of the Complaint.

        247. Denies each and every allegation set forth in paragraph 247 of the complaint.

        248. Denies each and every allegation set forth in paragraph 248 of the complaint.

        249. Denies each and every allegation set forth in paragraph 249 of the complaint.

        250. Denies each and every allegation set forth in paragraph 250 of the complaint.

        251. Denies each and every allegation set forth in paragraph 251 of the complaint.

        252. Denies each and every allegation set forth in paragraph 252 of the complaint.

        253. Denies each and every allegation set forth in paragraph 253 of the complaint.

        254. Denies each and every allegation set forth in paragraph 254 of the complaint.

        255. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 255 of the Complaint.

        256. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 256 of the Complaint.

        257. Denies each and every allegation set forth in paragraph 257 of the complaint.

        258. Denies each and every allegation set forth in paragraph 258 of the complaint.

        259. Denies each and every allegation set forth in paragraph 259 of the complaint.

        260. Denies each and every allegation set forth in paragraph 260 of the complaint.

        261. Denies each and every allegation set forth in paragraph 261 of the complaint.

        262. Denies each and every allegation set forth in paragraph 262 of the complaint.

        263. Denies each and every allegation set forth in paragraph 263 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 15 of 27 PageID #: 1028



        264. Denies each and every allegation set forth in paragraph 264 of the complaint.

        265. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 265 of the Complaint.

        266. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 266 of the Complaint.

        267. Denies each and every allegation set forth in paragraph 267 of the complaint.

        268. Denies each and every allegation set forth in paragraph 268 of the complaint.

        269. Denies each and every allegation set forth in paragraph 269 of the complaint.

        270. Denies each and every allegation set forth in paragraph 270 of the complaint.

        271. Denies each and every allegation set forth in paragraph 271 of the complaint.

        272. Denies each and every allegation set forth in paragraph 272 of the complaint.

        273. Denies each and every allegation set forth in paragraph 273 of the complaint.

        274. Denies each and every allegation set forth in paragraph 274 of the complaint.

        275. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 275 of the Complaint.

        276. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 276 of the Complaint.

        277. Denies each and every allegation set forth in paragraph 277 of the complaint.

        278. Denies each and every allegation set forth in paragraph 278 of the complaint.

        279. Denies each and every allegation set forth in paragraph 279 of the complaint.

        280. Denies each and every allegation set forth in paragraph 280 of the complaint.

        281. Denies each and every allegation set forth in paragraph 281 of the complaint.

        282. Denies each and every allegation set forth in paragraph 282 of the complaint.

        283. Denies each and every allegation set forth in paragraph 283 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 16 of 27 PageID #: 1029



        284. Denies each and every allegation set forth in paragraph 284 of the complaint.

        285. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 285 of the Complaint.

        286. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 286 of the Complaint.

        287. Denies each and every allegation set forth in paragraph 287 of the complaint.

        288. Denies each and every allegation set forth in paragraph 288 of the complaint.

        289. Denies each and every allegation set forth in paragraph 289 of the complaint.

        290. Denies each and every allegation set forth in paragraph 290 of the complaint.

        291. Denies each and every allegation set forth in paragraph 291 of the complaint.

        292. Denies each and every allegation set forth in paragraph 292 of the complaint.

        293. Denies each and every allegation set forth in paragraph 293 of the complaint.

        294. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 294 of the Complaint.

        295. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 295 of the Complaint.

        296. Denies each and every allegation set forth in paragraph 296 of the complaint.

        297. Denies each and every allegation set forth in paragraph 297 of the complaint.

        298. Denies each and every allegation set forth in paragraph 298 of the complaint.

        299. Denies each and every allegation set forth in paragraph 299 of the complaint.

        300. Denies each and every allegation set forth in paragraph 300 of the complaint.

        301. Denies each and every allegation set forth in paragraph 301 of the complaint.

        302. Denies each and every allegation set forth in paragraph 302 of the complaint.

        303. Denies each and every allegation set forth in paragraph 303 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 17 of 27 PageID #: 1030



        304. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 304 of the Complaint.

        305. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 305 of the Complaint.

        306. Denies each and every allegation set forth in paragraph 306 of the complaint.

        307. Denies each and every allegation set forth in paragraph 307 of the complaint.

        308. Denies each and every allegation set forth in paragraph 308 of the complaint.

        309. Denies each and every allegation set forth in paragraph 309 of the complaint.

        310. Denies each and every allegation set forth in paragraph 310 of the complaint.

        311. Denies each and every allegation set forth in paragraph 311 of the complaint.

        312. Denies each and every allegation set forth in paragraph 312 of the complaint.

        313. Denies each and every allegation set forth in paragraph 313 of the complaint.

        314. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 314 of the Complaint.

        315. Denies knowledge or information sufficient to form a belief as to facts of the

              allegations set forth in paragraph 315 of the Complaint.

        316. Denies each and every allegation set forth in paragraph 316 of the complaint.

        317. Denies each and every allegation set forth in paragraph 317 of the complaint.

        318. Denies each and every allegation set forth in paragraph 318 of the complaint.

        319. Denies each and every allegation set forth in paragraph 319 of the complaint.

        320. Denies each and every allegation set forth in paragraph 320 of the complaint.

        321. Denies each and every allegation set forth in paragraph 321 of the complaint.

        322. Denies each and every allegation set forth in paragraph 322 of the complaint.

        323. Denies each and every allegation set forth in paragraph 323 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 18 of 27 PageID #: 1031



        324. Denies each and every allegation set forth in paragraph 296 of the complaint.

        325. Denies each and every allegation set forth in paragraph 325 of the complaint.

        326. Denies each and every allegation set forth in paragraph 326 of the complaint.

        327. Denies each and every allegation set forth in paragraph 327 of the complaint.

        328. Denies each and every allegation set forth in paragraph 328 of the complaint.

        329. Denies each and every allegation set forth in paragraph 329 of the complaint.

        330.   Denies all knowledge or information sufficient to form a belief as to the law and

               facts of the allegations set forth in paragraph 330 of the Complaint.

        331.   Denies each and every allegation set forth in paragraph 331 of the complaint.

        332.   Denies each and every allegation set forth in paragraph 332 of the complaint.

        333.   Denies each and every allegation set forth in paragraph 333 of the complaint.

        334.   Deny each and every allegation set forth in paragraph 334 of the complaint.

        335.   Deny each and every allegation set forth in paragraph 335 of the complaint.

        336.   Deny each and every allegation set forth in paragraph 336 of the complaint.

        337.   Deny each and every allegation set forth in paragraph 337 of the complaint.

        338.   Deny each and every allegation set forth in paragraph 338 of the complaint.

        339.   Deny each and every allegation set forth in paragraph 339 of the complaint.

        340.   Deny each and every allegation set forth in paragraph 340 of the complaint.

        341.   Deny each and every allegation set forth in paragraph 341 of the complaint.

        342.   Deny each and every allegation set forth in paragraph 342 of the complaint.

        343.   Deny each and every allegation set forth in paragraph 343 of the complaint.

        344.   Deny each and every allegation set forth in paragraph 344 of the complaint.

        345.   Deny each and every allegation set forth in paragraph 345 of the complaint.

        346.   Deny each and every allegation set forth in paragraph 346 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 19 of 27 PageID #: 1032



        347.   Deny each and every allegation set forth in paragraph 347 of the complaint.

        348.   Deny each and every allegation set forth in paragraph 348 of the complaint.

        349.   Deny each and every allegation set forth in paragraph 349 of the complaint.

        350.   Deny each and every allegation set forth in paragraph 350 of the complaint.

        351.   Deny each and every allegation set forth in paragraph 351 of the complaint.

        352.   Deny each and every allegation set forth in paragraph 352 of the complaint.

        353.   Deny each and every allegation set forth in paragraph 353 of the complaint.

        354.   Deny each and every allegation set forth in paragraph 354 of the complaint.

        355.   Deny each and every allegation set forth in paragraph 355 of the complaint.

        356.   Deny each and every allegation set forth in paragraph 356 of the complaint.

        357.   Deny each and every allegation set forth in paragraph 357 of the complaint.

        358.   Deny each and every allegation set forth in paragraph 358 of the complaint.

        359.   Deny each and every allegation set forth in paragraph 359 of the complaint.

        360.   Deny each and every allegation set forth in paragraph 360 of the complaint.

        361.   Deny each and every allegation set forth in paragraph 361 of the complaint.

        362.   Deny each and every allegation set forth in paragraph 362 of the complaint.

        363.   Deny each and every allegation set forth in paragraph 363 of the complaint.

        364.   Deny each and every allegation set forth in paragraph 364 of the complaint.

        365.   Deny each and every allegation set forth in paragraph 365 of the complaint.

        366.   Deny each and every allegation set forth in paragraph 366 of the complaint.

        367.   Deny each and every allegation set forth in paragraph 367 of the complaint.

        368.   Deny each and every allegation set forth in paragraph 368 of the complaint.

        369.   Denys each and every allegation set forth in paragraph 369 of the complaint.

        370.   Deny each and every allegation set forth in paragraph 370 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 20 of 27 PageID #: 1033



        371.   Deny each and every allegation set forth in paragraph 371 of the complaint.

        372.   Deny each and every allegation set forth in paragraph 372 of the complain

        373.   Deny each and every allegation set forth in paragraph 373 of the complaint.

        374.   Deny each and every allegation set forth in paragraph 374 of the complaint.

        375.   Deny each and every allegation set forth in paragraph 375 of the complaint.

        376.   Deny each and every allegation set forth in paragraph 376 of the complaint.

        377.   Deny each and every allegation set forth in paragraph 377 of the complaint.

        378.   Deny each and every allegation set forth in paragraph 378 of the complaint.

        379.   Deny each and every allegation set forth in paragraph 379 of the complaint.

        380.   Deny each and every allegation set forth in paragraph 380 of the complaint.

        381.   Deny each and every allegation set forth in paragraph 381 of the complaint.

        382.   Deny each and every allegation set forth in paragraph 382 of the complaint.

        383.   Deny each and every allegation set forth in paragraph 383 of the complaint.

        384.   Deny each and every allegation set forth in paragraph 384 of the complaint.

        385.   Deny each and every allegation set forth in paragraph 385 of the complaint.

        386.   Deny each and every allegation set forth in paragraph 386 of the complaint.

        387.   Deny each and every allegation set forth in paragraph 387 of the complaint.

        388.   Deny each and every allegation set forth in paragraph 388 of the complaint.

        389.   Deny each and every allegation set forth in paragraph 389 of the complaint.

        390.   Deny each and every allegation set forth in paragraph 390 of the complaint.

        391.   Deny each and every allegation set forth in paragraph 391 of the complaint.

        392.   Deny each and every allegation set forth in paragraph 392 of the complaint.

        393.   Deny each and every allegation set forth in paragraph 393 of the complaint.

        394.   Deny each and every allegation set forth in paragraph 394 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 21 of 27 PageID #: 1034



        395.   Deny each and every allegation set forth in paragraph 395 of the complaint.

        396.   Deny each and every allegation set forth in paragraph 396 of the complaint.

        397.   Deny each and every allegation set forth in paragraph 397 of the complaint.

        398.   Deny each and every allegation set forth in paragraph 398 of the complaint.

        399.   Deny each and every allegation set forth in paragraph 399 of the complaint.

        400.   Deny each and every allegation set forth in paragraph 400 of the complaint.

        401.   Deny each and every allegation set forth in paragraph 401 of the complaint.

        402.   Deny each and every allegation set forth in paragraph 402 of the complaint.

        403.   Deny each and every allegation set forth in paragraph 403 of the complaint.

        404.   Deny each and every allegation set forth in paragraph 404 of the complaint.

        405.   Deny each and every allegation set forth in paragraph 405 of the complaint.

        406.   Deny each and every allegation set forth in paragraph 406 of the complaint.

        407.   Deny each and every allegation set forth in paragraph 407 of the complaint.

        408.   Deny each and every allegation set forth in paragraph 408 of the complaint.

        409.   Deny each and every allegation set forth in paragraph 409 of the complaint.

        410.   Deny each and every allegation set forth in paragraph 410 of the complaint.

        411.   Deny each and every allegation set forth in paragraph 411 of the complaint.

        412.   Deny each and every allegation set forth in paragraph 412 of the complaint.

        413.   Deny each and every allegation set forth in paragraph 413 of the complaint.

        414.   Deny each and every allegation set forth in paragraph 414 of the complaint.

        415.   Deny each and every allegation set forth in paragraph 415 of the complaint.

        416.   Deny each and every allegation set forth in paragraph 416 of the complaint.

        417.   Deny each and every allegation set forth in paragraph 417 of the complaint.

        418.   Deny each and every allegation set forth in paragraph 418 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 22 of 27 PageID #: 1035



        419.   Deny each and every allegation set forth in paragraph 419 of the complaint.

        420.   Deny each and every allegation set forth in paragraph 420 of the complaint.

        421.   Deny each and every allegation set forth in paragraph 421 of the complaint.

        422.   Deny each and every allegation set forth in paragraph 422 of the complaint.

        423.   Deny each and every allegation set forth in paragraph 423 of the complaint.

        424.   Deny each and every allegation set forth in paragraph 424 of the complaint.

                        ANSWER AS TO THE CAUSES OF ACTION
                           [Violation of RICO, 18 U.S.C. 1962 (c)]

        425.    Deny each and every allegation set forth in paragraph 425 of thecomplaint.

        426.    Deny each and every allegation set forth in paragraph 426 of thecomplaint.

        427.    Deny each and every allegation set forth in paragraph 427 of thecomplaint.

        428.    Deny each and every allegation set forth in paragraph 428 of thecomplaint.

        429.    Deny each and every allegation set forth in paragraph 429 of thecomplaint.

        430.    Deny each and every allegation set forth in paragraph 430 of thecomplaint.

        431.    Deny each and every allegation set forth in paragraph 431 of thecomplaint.

        432.    Deny each and every allegation set forth in paragraph 432 of thecomplaint.

        433.    Deny each and every allegation set forth in paragraph 433 of thecomplaint.

                        ANSWER AS TO THE SECOND CAUSE OF ACTION (Count II)
                           [Violation of RICO, 18 U.S.C. 1962 (d)]

        434.    Deny each and every allegation set forth in paragraph 434 of the complaint.

        435.    Deny each and every allegation set forth in paragraph 435 of the complaint.

        436.    Deny each and every allegation set forth in paragraph 436 of thecomplaint.

        437.    Deny each and every allegation set forth in paragraph 437 of thecomplaint.

        438.    Deny each and every allegation set forth in paragraph 438 of thecomplaint.

        439.    Deny each and every allegation set forth in paragraph 439 of the complaint.
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 23 of 27 PageID #: 1036




           440.  Deny each and every allegation set forth in paragraph 440 of the
              complaint.

           441.    Deny each and every allegation set forth in paragraph 441 of
              thecomplaint.

           442.    Deny each and every allegation set forth in paragraph 442 of
              thecomplaint.

           443.    Deny each and every allegation set forth in paragraph 443 of
              thecomplaint.

                           ANSWER AS TO THE THIRD CAUSE OF ACTION
                           (Count III)
                                       [Common Law Fraud]


           444.    Deny each and every allegation set forth in paragraph 444 of
              thecomplaint.

           445.    Deny each and every allegation set forth in paragraph 445 of
              thecomplaint.

           446.    Deny each and every allegation set forth in paragraph 446 of
              thecomplaint.

           447.    Deny each and every allegation set forth in paragraph 447 of
              thecomplaint.

           448.    Deny each and every allegation set forth in paragraph 448 of
              thecomplaint.

           449.    Deny each and every allegation set forth in paragraph 449 of
              thecomplaint.

           450.    Deny each and every allegation set forth in paragraph 450 of
              thecomplaint.

            ANSWER AS TO THE FOURTH CAUSE OF ACTION (Count IV)
                          [Aiding and Abetting Common Law Fraud]

           451.    Deny each and every allegation set forth in paragraph 451 of
              thecomplaint.

           452.    Deny each and every allegation set forth in paragraph 452 of
              thecomplaint.


                                              23
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 24 of 27 PageID #: 1037




           453.    Deny each and every allegation set forth in paragraph 453 of
              thecomplaint.

           454.    Deny each and every allegation set forth in paragraph 454 of
              thecomplaint.

           455.    Deny each and every allegation set forth in paragraph 455 of
              thecomplaint.

           456.    Deny each and every allegation set forth in paragraph 456 of
              thecomplaint.

           457.    Deny each and every allegation set forth in paragraph 457 of
              thecomplaint.

           458.    Deny each and every allegation set forth in paragraph 458 of
              thecomplaint.

           459.    Deny each and every allegation set forth in paragraph 459 of
              thecomplaint.

           460.    Deny each and every allegation set forth in paragraph 460 of
              thecomplaint.

              ANSWER AS TO THE FIFTH CAUSE OF ACTION (Count V)
                          [Unjust Enrichment]

           461.    Deny each and every allegation set forth in paragraph 461 of
              thecomplaint.

           462.     Deny each and every allegation set forth in paragraph 462 of the

              complaint.


           463.     Deny each and every allegation set forth in paragraph 463 of

              thecomplaint.

           464.     Deny each and every allegation set forth in paragraph 464 of

              thecomplaint.

                  ANSWER AS TO THE SIX CAUSE OF ACTION (Count VI)
                             [Breach of Contract]



                                               24
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 25 of 27 PageID #: 1038




           465.   Deny each and every allegation set forth in paragraph 465 of

              thecomplaint.

           466.   Deny each and every allegation set forth in paragraph 466 of

              thecomplaint.

           467.   Deny each and every allegation set forth in paragraph 467 of

              thecomplaint.

           468.   Deny each and every allegation set forth in paragraph 468 of

              thecomplaint.

           469.   Deny each and every allegation set forth in paragraph 469 of

              thecomplaint.

           470.   Deny each and every allegation set forth in paragraph 470 of

              thecomplaint.

           ANSWER AS TO THE SEVENTH CAUSE OF ACTION (Count VII)
                          [Conversion]

           471.   Deny each and every allegation set forth in paragraph 471 of

              thecomplaint.

           472.   Deny each and every allegation set forth in paragraph 472 of

              thecomplaint.

           473.   Deny each and every allegation set forth in paragraph 473 of

              thecomplaint.

           474.   Deny each and every allegation set forth in paragraph 474 of

              thecomplaint.

           475.   Deny each and every allegation set forth in paragraph 475 of




                                             25
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 26 of 27 PageID #: 1039




                  thecomplaint.

                                    AFFIRMATIVE DEFENSES

              476.    As and for their affirmative defenses to the Complaint, the Defendants, by

                  their

                      undersigned attorneys, allege as follows:

                                  FIRST AFFIRMATIVE DEFENSE

              The Verified Complaint should be dismissed for failure to state a cause of action

      against defendants.

                               SECOND AFFIRMATIVE DEFENSE

              Plaintiffs’ claims fail because, at all times relevant hereto, the Defendants acted in

      goodfaith and did not violate any right that may be secured to Plaintiffs under any

      federal, state orlocal laws, rules, regulations or guidelines. The claims alleged in the

      Complaint are barred as Defendants have fulfilled all of their obligations to plaintiffs, if

      any existed at all.

                                           JURY DEMAND

              Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Defendants

      respectfullydemand a trial by jury on any and all issues so triable.

               WHEREFORE, the answering defendants demand a judgment against the

       Plaintiff as follows:

               (a) Dismissing the Complaint and each and every cause of actiontherein;

               (b) Awarding the Defendants their costs, reasonable attorney’s fees
                   anddisbursements incurred in defending this action;and

               (c) Awarding Defendants such other and further relief as may be
                   deemed justand proper.




                                                   26
Case 1:17-cv-02374-RRM-ST Document 102 Filed 01/25/21 Page 27 of 27 PageID #: 1040




   Dated: New York, NY
          January 25, 2021
                                                                     Respectfully Submitted,

      `                                                              _________________________
                                                                     STEVEN A. METCALF, ESQ.
                                                                     MARTIN H. TANKLEFF, ESQ.1
                                                                     METCALF & METCALF, P.C.
                                                                     Attorneys for Sethna Defendants
                                                                     99 Park Avenue, 25th Floor
                                                                     New York, New York 10016
                                                                     (Phone) 646.253.0514
                                                                     (Fax) 646.219.2012




      1
          Will be filing for admission to the SDNY, EDNY and 2nd Circuits in the coming days.


                                                           27
